UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2386



ZEWDI ARAIA,

                                                        Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-092-162)


Submitted:   June 9, 2004                 Decided:   August 4, 2004


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Susan K. Houser, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Zewdi Araia, a native and citizen of Ethiopia, petitions

for   review   of    an   order   of   the    Board   of     Immigration    Appeals

affirming without opinion the Immigration Judge’s (IJ) denial of

asylum, withholding of removal, and protection under the Convention

Against Torture.          For the reasons discussed below, we deny the

petition for review.

           Araia asserts that she established her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”              INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Araia fails to show that the evidence compels a

contrary result.          Accordingly, we cannot grant the relief that

Araia seeks.

           Additionally,       we   uphold     the    IJ’s    denial   of   Araia’s

application    for    withholding      of     removal.        The   standard    for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                      To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”            INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).        Because Araia fails to show she is eligible




                                       - 2 -
for asylum, she cannot meet the higher standard for withholding of

removal.

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                 - 3 -